Report of official referee confirmed and respondent suspended from the practice of the law for a period of two years. Respondent was guilty of ambulance chasing but made due account to his clients. His other misconduct resulted in no loss to them, thus tending to indicate the acts were not done with evil intent. Under the circumstances, the court accepts the recommendation of the official referee and suspends respondent from the practice of the law for a period of two years. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.